DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 6 and 7 are heavily shaded and not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 13, 15-17, and 19-21 are objected to because of the following informalities: numerous typographical errors and inconsistent language. Examiner suggests the following amendments:
(Claim 13) A method of improving coaptation of an atrioventricular valve, the atrioventricular valve having an annulus, a first native leaflet and a second native leaflet, the method comprising:  
providing an implant comprising a support structure and a retention means fixed to the support structure, wherein the support structure comprises an upper support element and a lower support element, the implant being arranged in a tubular housing with the upper and the lower support structure being in a folded state, said tubular housing comprising a first and a second half-shell, wherein the first half-shell houses the upper support element and the second half-shell houses the lower support element,
advancing the tubular housing into a heart,
swinging open the first and the second half-shell[[s]],
advancing the tubular housing with the implant so that the first or the second native leaflet is arranged between the first and the second half-shell[[s]],
unfolding the upper and the lower support structure,
fixing the upper and the lower support structure relative to the annulus or to the first or the second native leaflet, said fixing step comprising interconnecting a connection means of the upper support element and a connection means of the lower support element[[s]] thereby clamping aAttorney Docket No. 8529/146855New U.S. Divisional Application (Parent appln. 14/984,456)Page 5section of the annulus or the first or the second native leaflet between the upper support element and the lower support of the connection means of the upper support element and the connection means of the lower support element comprises a penetrating section that penetrates the annulus or the first or the second native leaflet when being connected with the other of the connection means of the upper support element and the connection means of the lower support element,
positioning the retention means so as to prevent prolapse of the first or the second native leaflet, and 
withdrawing the tubular housing from the heart.
(Claim 15) The method of claim 14, wherein the step of fixing the upper and the lower support structure comprises positioning the upper support element on a superior surface of the annulus or the first or second native leaflet and positioning the lower support element on an inferior surface of the annulus or the first or second native leaflet.
(Claim 16) The method of claim 13, wherein said fixing step comprises, before interconnecting the connection means of the upper support element and the connection means of the lower support element, axially aligning the connection means of the upper support element and the connection means of the lower support element with each other by moving at least one of the connection means of the upper support element and the connection means of the lower support element relative to the other connection means of the upper support element and the connection means of the lower support element.
(Claim 17) The method of claim 13, wherein said step of interconnecting the connection means of the upper support element and the connection means of the lower support element comprises moving the connection means of the upper support element and the connection means of the lower support element towards each other by a closing action of the first and the second half-shell[[s]].
(Claim 19) The method of claim 13, wherein a size and/or number of the retention means is chosen to fit an individual patient by measurements of the prolapsing areas of the native valve.
(Claim 20) The method of claim 19, wherein a size of the support structure, in particular of wing parts thereof, and/or the size of the retention means is calculated from a size of the prolapsing native leaflet part of the patient.
(Claim 21) The method of claim 13, wherein the retention means is fixed to the native prolapsing leaflet at the coaptation line of the latter.
Examiner encourages Applicant to amend any further typographical errors and/or inconsistent language Examiner may have missed. Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
element” as recited in lines 5-6. Examiner further suggests amending the limitation in lines 15 and 16 of claim 13, line 2 of claim 15, and lines 3 and 4 of claim 18 to also read “the lower support element” as recited in lines 5-6 of claim 13. 
Claim 13 further recites “wherein at least one of the connection means comprises a penetrating section that penetrates the annulus or said first or second native leaflet when being connected with the other connection means,” indicating that the connection means of both the upper support element and the lower support element may comprise a penetrating section. However, it is unclear as to how one can interconnect the connection means if both of the connection means are penetrating sections that penetrate. Therefore, the limitation is rendered indefinite. Furthermore, since claim 13 does not recite sufficient structure for the other connection means, the other connection means is being interpreted under 112(f), wherein Applicant discloses the other connection means is a bore. Since the limitation “at least one of the connection means comprises a penetrating section that penetrates the annulus or said first or second native leaflet when being connected with the other connection means” contradicts the interpretation under 112(f), the limitation is rendered indefinite. Examiner suggests amending the limitation to read ““wherein 
19 recites the limitation "the prolapsing areas of the native valve" in line 3. Although claim 13 recites “positioning the retention means so as to prevent prolapse of the first or second native leaflet,” nowhere do the claims define any “prolapsing areas of the native valve.” Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the prolapsing native valve leaflet part" in line 3. Although claim 13 recites “positioning the retention means so as to prevent prolapse of the first or second native leaflet” and claim 19, from which claim 20 depends, recites “prolapsing areas of the native valve," nowhere do the claims define a “prolapsing native valve leaflet part.” Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the native prolapsing leaflet" in line 2. Although claim 13 recites “positioning the retention means so as to prevent prolapse of the first or second native leaflet,” nowhere do the claims define a “native prolapsing leaflet.” Therefore, there is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohl et al. (US Pub Nos. 2015/0100116 and 2016/0030176) disclose a method for improving coaptation of an atrioventricular valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 10, 2021